DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claims 7 and 8, applicant recites “a fastening means comprising plastic film… for preventing longitudinal movement of each inner pipe of the one or more inner pipes with respect to the individual vacuum insulation panels”.  In this instance the recitation of the structure of the plastic film and its arrangement rebuts the presumption and both claims will be interpreted accordingly.

	Claim 11 recites “means for feeding longitudinal components” and “means for arranging one or more foamed insulation layers outside the longitudinal components”.  These conventional invocations of 112(f) disclose the corresponding structure that performs the feeding and arranging functions disclosed by applicant in the specification (and equivalents).
	Claim 11 then recites “means for arranging fastening means made up of plastic film”.  In this instance, the “means for arranging” is considered to invoke 112(f), while “fastening means made up of plastic” rebuts the presumption.  The “means for arranging” is considered to be the corresponding structure disclosed by applicant to apply the plastic film in a helical arrangement.  The “fastening means” is interpreted as if presented as “a fastener made up of plastic film”.
	Claim 12 recites “a fastening means made up of the plastic film”.  This limitation does not invoke 112(f) and the limitation is interpreted as “a fastener made up of the plastic film”.
	Claim 13 recites “means for arranging a prefabricated insulation layer around the longitudinal component”.  This limitation invokes 112(f) and corresponds to the disclosed structure that allows the application of the prefabricated insulation layer around the longitudinal component. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3354959 A1 to Powerpipe Systems AB (Powerpipe).

With regard to claim 1, Powerpipe discloses an insulated pipe (1, fig. 3A, column 11, lines 2-5) comprising: 
one or more inner pipes (6/8, fig. 3A, column 11, lines 2-5) comprising a plastic (not explicitly disclosed); 
a flexible vacuum insulation panel (2, fig. 3A, column 11, lines 15-20) comprising individual vacuum insulation panels joined to each other (the VIP is described as having a multilayer envelope 200 around porous core material 3.  Each layer 201/202/203/204 of the multilayer envelope can be considered to be an individual panel) wrapped around (shown in fig. 3A) at least one inner pipe (6, fig. 3A, described at column 11, lines 15-20) of the one or more inner pipes; 
(10, fig. 3A, column 11, lines 20-22); and 
an outer jacket (4, fig. 3A, column 11, lines2-5).
	Powerpipe fails to disclose the material of the inner pipes providing only the observation that the pipes could be a supply and return line from a district heating system.  PVC piping would be suitable for such a district heating system since it is relatively cheap and readily available.  It would be obvious to one having ordinary skill in the art at the time of filing to provide the insulated pipe of Powerpipe of a plastic material such as PVC piping because that material is cheap and available.
	Powerpipe arguably further fails to disclose individual vacuum insulation panels joined to each other as the flexible vacuum insulation panel.  In the figures of Powerpipe the flexible vacuum insulation panel is sized to wrap around a pipe with a longitudinally arranged overlap zone (see figures 3A and 5A). The transition from one pipe to another is not disclosed but it would be obvious to one having ordinary skill in the art at the time of filing to provide a flexible vacuum insulation panel for each section of pipe and to provide an adhesive or other fastener to join an individual vacuum insulation panel of one pipe section with an individual insulation pane of an adjacent pipe section in a district heating system as described in Powerpipe.  In the alternative, a supply pipe having a circumference greater than a width of a flexible VIP could still be arranged by one having ordinary skill in the art as taught by Powerpipe such that individual panels of a VIP are joined along a longitudinal edge and then overlapped and secured to the inner pipes by the foam insulation layer as configured in fig. 3A.

With regard to claim 2, Powerpipe discloses the insulated pipe according to claim 1 as set forth above, wherein the insulated pipe comprises two (6/8, fig. 3A, column 11, lines 2-5) or more inner pipes.  

of the two or more inner pipes is surrounded by the individual vacuum insulation panels.  
	The arrangement of Powerpipe was disclosed as comprising a supply pipe wrapped in a flexible VIP and a return pipe from a district heating system but the pipes are described broadly as drawn to the field of decreasing energy loss due do thermal conductivity of the insulation material.  In a field where one having ordinary skill in the art at the time of filing wanted to reduce heat loss from both supply and return lines in an insulated pipe, it would be obvious provide both the supply and the return pipe with the additional benefits of the VIP wrapped pipes of Powerpipe.  Such a situation could arise when the return pipe is used to replenish the liquid that is heated and then delivered by the supply pipe in order to increase the thermal efficiency of the district heating system.

With regard to claim 4, Powerpipe discloses the insulated pipe according to claim 2 as set forth above, wherein only one inner pipe (6, fig. 3A) of the inner pipes is surrounded by the individual vacuum insulation panels (shown in fig. 3A only pipe 6 is surrounded by vacuum insulation panels 2).  

With regard to claim 5, Powerpipe discloses the insulated pipe according claim 1 as set forth above, and further discloses wherein longitudinal ends of each of the individual vacuum insulation panels are secured together (as described at column 11, lines 20-22 a polyurethane foam insulation layer 10 is provided between the vacuum insulation panels and the outer jacket.  Column 12, lines 17-21 describes how the polyurethane foam adheres to the outer jacket. The same features will serve to secure the vacuum insulation panels together such that the overlapping seam is encased and secured by the cured polyurethane foam insulation layer), by using a method selected from the group consisting of sewing, gluing, laminating, taping, and a combination thereof (this limitation is treated as a product by process limitation that does not further limit the claimed structure of the insulated pipe absent some evidence of a distinctive quality imparted to the structure by the claimed method.  See MPEP section 2113).  

Claim 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0121093 A1 to Rantalainen (Rantalainen) in view of EP 3354959 A1 to Powerpipe Systems AB (Powerpipe).

With regard to claim 1, Rantalainen discloses an insulated pipe (1, fig. 1, paragraph 0016) comprising: 
one or more inner pipes (4/4, figs. 1-2, paragraph 0016) comprising a plastic (0020); 
a flexible vacuum insulation panel (not disclosed) comprising individual vacuum insulation panels joined to each other wrapped around at least one inner pipe of the one or more inner pipes (not disclosed); 
one or more insulation layers (3, figs. 1-2, paragraph 0016); and 
an outer jacket (2, figs. 1-2, paragraph 0016).
	Rantalainen fails to disclose a flexible vacuum insulation panel comprising individual vacuum insulation panels joined together.
Powerpipe discloses an improved pipe insulation (Powerpipe, abstract, title), an analogous field of endeavor as Rantalainen.
	Powerpipe disclose the inclusion of additional insulation in the form of a vacuum insulation panel wrapped around one of the inner pipes, in order to increase the thermal insulation of the one of the inner pipe as disclosed in Powerpipe in paragraph 0039.

Powerpipe arguably further fails to disclose individual vacuum insulation panels joined to each other as the flexible vacuum insulation panel.  In the figures of Powerpipe the flexible vacuum insulation panel is sized to wrap around a pipe with a longitudinally arranged overlap zone (see figures 3A and 5A). The transition from one pipe to another is not disclosed but it would be obvious to one having ordinary skill in the art at the time of filing to provide a flexible vacuum insulation panel for each section of pipe and to provide an adhesive or other fastener to join an individual vacuum insulation panel of one pipe section with an individual insulation pane of an adjacent pipe section in a district heating system as described in Powerpipe.  In the alternative, a supply pipe having a circumference greater than a width of a flexible VIP could still be arranged by one having ordinary skill in the art as taught by Powerpipe such that individual panels of a VIP are joined along a longitudinal edge and then overlapped and secured to the inner pipes by the foam insulation layer as configured in fig. 3A.

With regard to claim 2, Rantalainen in view of Powerpipe discloses the insulated pipe according to claim 1 as set forth above, and Rantalainen further discloses wherein the insulated pipe comprises two (4/4, figs. 1-2, paragraph 0016) or more inner pipes.  

With regard to claim 3, Rantalainen in view of Powerpipe discloses the insulated pipe according to claim 2, and further discloses wherein each inner pipe of the two or more inner pipes is surrounded by the individual vacuum insulation panels (as set forth in the rejection of claim 1 above, it would be obvious to apply the vacuum insulation panels to both the pipes upstream of the fastener applicator 9 in order to enhance the thermal insulation of the entire insulated pipe).

With regard to claim 4, Rantalainen in view of Powerpipe discloses the insulated pipe according to claim 2 as set forth above, and further discloses wherein only one inner pipe of the inner pipes is surrounded by the individual vacuum insulation panels.  
	As set forth in the rejection of claim 1 above, it would be obvious to apply the vacuum insulation panels to only one inner pipe of the inner pipes in order to enhance the thermal insulation of a supply pipe in a system heating system such as the one taught by Powerpipe at column 11, lines 12-14.

With regard to claim 5, Rantalainen in view of Powerpipe discloses the insulated pipe according claim 1 as set forth above, and further discloses wherein longitudinal ends of each of the individual vacuum insulation panels are secured together (as described in Powerpipe at column 11, lines 20-22 the vacuum insulation panels are applied with an overlap. As set forth in the proposed modification of Rantalainen the vacuum insulation panels will be held in place by the plastic film fastener and effectively secured together under the helically applied plastic film and under the insulation layer 3), by using a method selected from the group consisting of sewing, gluing, laminating, taping, and a combination thereof (this limitation is treated as a product by process limitation that does not further limit the claimed structure of the insulated pipe absent some evidence of a distinctive quality imparted to the structure by the claimed method.  See MPEP section 2113).  

With regard to claim 7, Rantalainen in view of Powerpipe discloses the insulated pipe according to claim 1 as set forth above, and Rantalainen further discloses further comprising a fastening means comprising plastic film (7, fig. 1, paragraph 0017) that is wound (i) independently around at least one , of the one or more inner pipes (shown in fig. 1), (ii) outside the individual vacuum insulation panels (not explained in the rejection of claim 1) and (iii) inside of the one or more insulation layers (shown in fig. 1), in a form of a helical curve (described in paragraph 0017) for preventing longitudinal movement of each inner pipe of the one or more inner pipes with respect to the individual vacuum insulation panels (the fastening means acts to secure the flow pipes 4 with respect to each other).  
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the vacuum insulation panels in a strip form that is wrapped around a coil similar to the pipes and prefabricated insulator previously disclosed.  It would be further obvious to apply the vacuum insulation panels around either all of the inner pipes 4 immediately upstream of the applicator of the fastening means or in the alternative around a single pipe 4 such as the upper or lower coil of inner pipes 4 shown in fig. 1.  The decision to wrap the vacuum insulation panels around one pipe 4 or all of the pipes 4/4 will be informed by either a desire to insulate all of the pipes for a recirculating system or a desire to insulate only what will be the supply pipe of the system.	

With regard to claim 8, Rantalainen in view of Powerpipe discloses the insulated pipe according to claim 1 as set forth above, and as modified in the rejection above wherein the insulated pipe comprises: two or more inner pipes (4/4, fig. 1); and a fastening means comprising plastic film (7, fig. 1, paragraph 0017) that is wound (j)around the two or more inner pipes (shown in fig. 1), (ii) outside the individual vacuum insulation panels (as the modification is set forth in the rejection of claim 1 above) and (iii) inside of the one or more insulation layers (shown in fig. 1). in a form of a helical curve (described in paragraph 0017) and arranged to surround both inner pipes of the two or more inner pipes together for preventing longitudinal movement of the two or more inner pipes with respect to each other (shown in fig. 1 and described in paragraph 0017).  

(1, fig. 1, paragraph 0016) comprising (i) one or more insulation layers (3, figs. 1-2, paragraph 0016), (ii) two or more inner pipes (4/4, figs. 1-2, paragraph 0016), and (ii) a fastening means comprising plastic film (7, figs. 1-2, paragraph 0017) wound (a) around the two or more inner pipes (shown in figs. 1-2, described in paragraph 0017), (b) outside flexible vacuum insulation panels (not disclosed), and (c) inside of the one or more insulation layers (shown in figs. 1-2) in a form of a helical curve (described in paragraph 0017), the method comprising: 
winding the plastic film, (i) jndependently around at least one inner pipe of the two or more inner pipes (shown in figs. 1-2, described in paragraph 0017), (ii) outside the flexible vacuum insulation panels (not disclosed), and (iii) inside5 {00735860.DOCX }Application No. Filed herewithAttorney Docket No.: EHFP 1006-1of the one or more insulation layers (shown in figs. 1-2) in the form of the helical curve (described in paragraph 0017) for preventing longitudinal movement of each inner pipe of the one or more inner pipes with respect to the flexible vacuum insulation panels (since the flexible vacuum insulation panel is not disclosed this limitation is also not met); and, 
arranging the one or more insulation layers outside the plastic film (shown in fig. 1) and beneath an outer jacket (2, figs. 1-2, paragraphs 0016 and 0018) formed outside the one or more insulation layers (described in paragraph 0018).  
	Rantalainen fails to disclose  flexible vacuum insulation panels and that the plastic film functions to prevent longitudinal movement of each inner pipe with respect to the flexible vacuum insulation panels.
Powerpipe discloses an improved pipe insulation (Powerpipe, abstract, title), an analogous field of endeavor as Rantalainen.
	Powerpipe disclose the inclusion of additional insulation in the form of a vacuum insulation panel wrapped around one of the inner pipes, in order to increase the thermal insulation of the one of the inner pipe as disclosed in Powerpipe in paragraph 0039.

	
With regard to claim 10, Rantalainen in view of Powerpipe discloses the method claim 9 as set forth above, and Rantalainen further discloses further comprising forming the one or more insulation layers beneath the outer jacket by wrapping an insulation sheet around the one or more inner pipes (shown in fig. 1 and described in paragraph 0018).  

With regard to claim 11 Rantalainen discloses an apparatus for manufacturing an insulated pipe (Rantalainen, abstract, title), the apparatus comprising: 
means for feeding (described in paragraph 0017) longitudinal components (4/4, fig. 1, paragraphs 0016-0017), whereby at least one of the longitudinal components is an inner pipe (paragraph 0017) and one of the longitudinal components is a set of flexible vacuum insulation panels (not disclosed), which is arranged around the inner pipe (not disclosed); 
means for arranging (not shown in the figures but described in paragraph 0018 is the means for supporting and turning the coil 8 of insulation material 3) one or more foamed insulation layers outside the longitudinal components (3, figs. 1 and 2, paragraphs 0016, 0018); 
(11, fig. 1, paragraph 0019) and a corrugator (13, fig. 1, paragraph 0019) for forming an outer jacket (2, figs. 1-2, paragraph 0019) outside the one or more foamed insulation layers (shown in fig. 2); and 
means for arranging (6, fig. 1, paragraph 0017) fastening means made up of plastic film (7, fig. 1, paragraph 0017) in a form of a helical curve (described in paragraph 0017) to the longitudinal components (shown in figs. 1-2) to touch each of the longitudinal components in such a manner that the fastening means prevent longitudinal movement of the longitudinal components with respect to each other (described in paragraph 0017).  
	Rantalainen fails to disclose the inclusion of a set of flexible vacuum insulation panels arranged around the inner pipe.
	Powerpipe discloses an improved pipe insulation (Powerpipe, abstract, title), an analogous field of endeavor as Rantalainen.
	Powerpipe disclose the inclusion of additional insulation in the form of a vacuum insulation panel wrapped around one of the inner pipes, in order to increase the thermal insulation of the one of the inner pipe as disclosed in Powerpipe in paragraph 0039.
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide an additional layer of insulation in the form vacuum insulation panels as taught by Powerpipe around one of the inner pipes that functions as the supply line in order to increase the thermal insulation of the supply pipe as taught by Powerpipe.

With regard to claim 12, Rantalainen in view of Powerpipe disclose the apparatus of claim 11 as set forth above, and further discloses further comprising: a winding device for winding the plastic film in the form of the helical curve (i) independently around the inner pipe, (ii) outside the set of flexible vacuum insulation panels, and (iii) inside of the one or more foamed insulation layers in the form of the the inner pipe with respect to the set of flexible vacuum insulation panels, wherein the insulated pipe comprises; two or more inner pipes; and wound plastic film, thus producing a fastening means made up of the plastic film around the two or more inner pipes, (ii) outside the set of flexible vacuum insulation panels, and (iii) inside of the one or more foamed insulation layers in the form of the helical curve, and wherein the plastic film is arranged to surround two or more of the inner pipes together for preventing the longitudinal movement of the inner pipes with respect to each other (as the proposed modification is set forth above in the rejection of claim 11, the means for arranging fastening means around the longitudinal components is winding device for winding the plastic film in the form of the helical curve.  As described in paragraph 0017 the fastening means is arranged to surround two or more of the inner pipes together for preventing the longitudinal movement of the inner pipes with respect to each other).  

With regard to claim 13, Rantalainen in view of Powerpipe discloses the apparatus of claim 11 as set forth above, and Rantalainen further discloses further comprising means for arranging (8, fig. 1, paragraph 0018) a prefabricated insulation layer (described in paragraph 0018, insulator 3 is a prefabricated insulator in a sheet like form on a coil) around the longitudinal components (shown in fig. 1).  

With regard to claim 14, Rantalainen discloses the apparatus of claim 13 as set forth above, and Rantalianen further discloses further comprising a wrapping device (9, fig. 1, paragraph 0018) for wrapping a prefabricated insulation layer around the inner pipe (described in paragraph 0018).



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest an insulated pipe having adhesive or adhesive tape arranged over at least a seam part of the one side of an individual vacuum insulation panel of the individual vacuum insulation panels such that a surface of an inner pipe and the individual vacuum insulation panels are joined together, in combination with the other claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references listed in the PTO 892 not cited above disclose similar but distinct insulated pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID R DEAL/Examiner, Art Unit 3753